      Case 2:20-cv-03170-MLCF-MBN Document 24 Filed 01/19/21 Page 1 of 4



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


WESLEY JEROME PORCHE                                       CIVIL ACTION


v.                                                         NO. 20-3170


HALLIBURTON COMPANY, ET AL.                                SECTION "F"


                             ORDER AND REASONS


       Before the Court are three motions: (1) Aetna Life Insurance

Company’s motion to dismiss or in the alternative for more definite

statement; (2) Brighthouse Life Insurance Company’s motion to

dismiss for failure to state a claim; and (3) American National

Insurance Company’s motion to dismiss for failure to state a claim

or for more definite statement. 1         For the reasons that follow, the

motions are GRANTED.


                                 Background


       Wesley Jerome Porche, pro se, alleges in his state court

petitions that, when he was 10 years old, in 1975, his stepfather

died in a plane crash while working for Halliburton Company in

Algeria.     Apparently proceeding on the theory that, by estoppel,

he was an adopted stepchild of the decedent and therefore may


1   Aetna has adopted the motions to dismiss by Brighthouse and ANIC.
                                      1
    Case 2:20-cv-03170-MLCF-MBN Document 24 Filed 01/19/21 Page 2 of 4



invoke Louisiana survival and wrongful death law, Porche seeks to

recover, among other things, benefits from various life and other

unspecified    insurance   policies        allegedly   issued    through    his

stepfather’s employment.     Halliburton Company removed the case to

this Court on November 20, 2020.           Since then, Halliburton and the

insurance company defendants have been granted additional time to

respond to the plaintiff’s state court petition. 2              The insurance

company defendants now move to dismiss the plaintiff’s claims.

Porche   has   not   responded   to   the     motions,   despite    an     order

commanding him to do so on pain of dismissal. 3


                                      I.


     Local Rule 7.5 of the Eastern District of Louisiana requires

that memoranda in opposition to a motion be filed eight days prior

to the noticed submission date.       No memoranda in opposition to the

insurance company defendants’ motions to dismiss, now noticed for

submission on January 20, 2021, has been submitted.


     On January 5, 2021, the Court continued to January 20 the

original January 6 hearing date on the defendants’ motions to



2 It appears that two other defendants, Sonatrach and Colonial
Penn, have not been served.
3 See Order dtd. 1/5/21 (continuing the hearing on the defendants’

motions to dismiss until January 20, 2021, ordering that any
opposition be filed by January 12, and warning that the failure to
respond to the motions shall result in granting the motions and
dismissing the claims with prejudice).
                                      2
    Case 2:20-cv-03170-MLCF-MBN Document 24 Filed 01/19/21 Page 3 of 4



dismiss, allowing Porche additional time to respond to the motions

because he had not filed any papers indicating whether he opposed

the motions; the Court additionally noted:


     Nor has Mr. Porche filed anything into the record of
     this case since it was removed to this Court by
     Halliburton.

     ...

     Mr. Porche shall familiarize himself with the Federal
     Rules of Civil Procedure as well as this Court’s Local
     Rules, which (among other things) impose a deadline for
     responding to dispositive motions like the insurance
     company defendants’ motions to dismiss. He has failed
     to comply with the deadline.    Nevertheless, the Court
     shall continue the hearing on the motions to allow Mr.
     Porche an opportunity to respond and indicate whether he
     has abandoned his lawsuit.

     ...

     Any opposition to these motions [to dismiss, set for
     hearing on January 20, 2021] shall be filed not later
     than January 12, 2021. Failure to file any response to
     the pending motions shall result in granting the motions
     and dismissing the claims with prejudice.

See Order dtd. 1/5/21 (footnote omitted, emphasis added). 4


     Still Porche has not filed anything into the record of this

proceeding.     Accordingly, because the motions to dismiss are

unopposed, and further, it appearing to the Court that the motions

have merit, 5 IT IS ORDERED: that the motions to dismiss are hereby


4 The docket sheet indicates that the Court’s January 5 Order was
mailed to Porche at his address of record.
5 The insurance company defendants’ attempts to respond to the

plaintiff’s allegations are hindered by the fact that the plaintiff
fails to allege the existence of any specific policies. (For its
                                    3
   Case 2:20-cv-03170-MLCF-MBN Document 24 Filed 01/19/21 Page 4 of 4



GRANTED as unopposed.      The plaintiff’s claims against Aetna,

Brighthouse, and ANIC are hereby dismissed with prejudice.


                     New Orleans, Louisiana, January 19, 2021



                                 _____________________________
                                      MARTIN L. C. FELDMAN
                                  UNITED STATES DISTRICT JUDGE




part, Brighthouse notes it does not issue liability coverage at
all and, if it issued the stepfather’s employer’s ERISA-governed
welfare benefit plan, any claims to recover such benefits are
preempted by ERISA or subject to dismissal for plaintiff’s failure
to timely exhaust such claims.) The insurance company defendants
advance a litany of grounds in favor of dismissal, including that
they were not liability insurers of the plaintiff’s stepfather’s
employer and they are not properly sued under the Louisiana direct
action statute. Most persuasive are the defendants’ well supported
contentions that: (i) the plaintiff fails to state a plausible
claim for relief under the Louisiana survival and wrongful death
statutes because his theory of adoption by estoppel fails under a
strict construction of the statutory damages remedies (Porche as
an unadopted stepson is not within the class of beneficiaries
entitled to bring a survival or wrongful death action under
Louisiana law); and (ii) any claims being pursued 44 years after
his stepfather’s death are plainly time-barred under the one-year
prescription period applicable to survival or wrongful death
claims or the 10-year prescriptive period applicable to any sort
of contractual claim.
                                   4
